Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Title
	Amend the title to:	IMAGE FORMING APPARATUS HAVING A DRAWER INCLUDING A LOCK PORTION

Specification
	In paragraph [0019], line 1, change “its” to --- a ---.
	In paragraph [0020], line 1, change “its” to --- a ---.
	Between paragraphs [0049] and [0050], change “3.1.2. Second Drum Guide 419” to --- 3.1.2 Second Drum Guide 419A ---.

Claims
	Claim 1, line 6, change “photosensitive drum” to --- photoconductive drum ---.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Claims 1-12 are allowable over the prior art of record because the prior art of record fails to tech or suggest providing an image forming apparatus including: a housing; a drawer movable in a first direction from an inside position at which the drawer is located inside the housing, to an outside position at which the drawer is located outside the housing; a drum cartridge including a photoconductive drum and mounted on the drawer; and a developing cartridge including a developing roller and mounted on the drawer, wherein the drawer includes: a first lock portion to which the developing cartridge is locked in a state in which the developing cartridge is mounted on the drawer; and a first lock lever movable between (i) a lock position at which the first lock lever locks the developing cartridge to the first lock portion, and (ii) a lock release position at which lock of the developing cartridge to the first lock portion is released.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Relevant Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sato et al. (US 11,126,136 B2) disclose an image forming apparatus having a drawer movable in a first direction from an inside position to an outside position via an intermediate position.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J ROYER whose telephone number is (571)272-2140. The examiner can normally be reached M-Th 6:00-3:30 PM; F 6:00-10:30 AM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter L Lindsay, Jr. can be reached on (571) 272-1674. The fax phone number for the 

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WILLIAM J ROYER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        



/WJR/
March 24, 2022